                                                       United States District Court
                                                       Central District of California
                                                                                                                                JS -3

 UNITED STATES OF AMERICA vs.                                              Docket No.             2:18-cr-00482-PSG-1


 Defendant      JOE MODILE                                                 Social Security No. 5         1    7     4
       Joe Abdul Fatal Modile; Joe Abdul-Fatal Modile;                     (Last 4 digits)
 akas: Joe A. Modile; and Joe Abdulfatai Modile

                                             1


                                                                                                                   MONTH       DAY     YEAR
            In the presence of the attorney for the government,the defendant appeared in person on this date.           11      19      2018


  COUNSEL                                                            Benjamin Wasserman, retained
                                                                          (Name of Counsel)

    PLEA         ~ GUILTY,and the court being satisfied that there is a factual basis for the plea.~            NOLO    ~  NOT
                                                                                                             CONTENDERE   GUILTY

  FINDING            There being afinding/verdict of GUILTY,defendant has been convicted as charged of the offenses)of:
                    Theft of Government Property, in violation of 18 U.S.C. §641, as charged in Count One(1) of the Single-Count
                    lndictment filed in the U.S. District Court, Northern District of Georgia, Docket No. 1:18-CR-00142.

JUDGMENT            The Court asked whether there was any reason ~~hy judgment should not be pronounced. Because no sufficient cause to the
AND PROB/           contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM              Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER             custody of the Bureau of Prisons to be imprisoned for a term of: TIME SERVED

It is ordered that the defendant shall pay to the United States a special assessment of$100, which is due immediately. Any unpaid balance shall
be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $6,706 pursuant to 18 U.S.C. § 3663A.
The amount of restitution ordered shall be paid as follows -Victim: Internal Revenue Service /Amount: $6,706

The Court finds from a consideration of the record that the defendant's economic circumstances allow for restitution payments pursuant to the
following schedule: A partial payment of $200 shall be paid immediately. The balance shall be due.during the period of imprisonment, at the
rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the
restitution remains unpaid after release from custody, monthly payments of at least $25 shall be made during the period of supervised release.
These payments shall begin 30 days atZer the commencement of supervision.

Pursuant to 18 U.S.C. § 3612(fj(3)(A), interest on the restitution ordered is waived because the defendant does not have the ability to pay
interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).

Pursuant to Guideline § SE1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and is not
likely to become able to pay any fine.

The Court has found that the property identified in the preliminary order of forfeiture is subject to forfeiture. The preliminary order is
incorporated by reference into this judgment and is final.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of one year under the following terms and
conditions:
1.       The defendant shall comply with the rules and regulations of the United States Probation &Pretrial Services Office, General Order
         OS-02, with the exception of Conditions 5,6, and 14 of that order, and General Order 01-05, including the three special conditions
         delineated in General Order 01-05.




CR-104(wpd 10/18)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                        Page 1 of 5
 USA vs.    JOE MODILE                                                         Docket No.:       2:18-cr-00482-PSG-1



2.       As directed by the probation officer, the defendant shall notify specific persons and organizations of specific risks and shall permit the
         probation officer to confirm the defendant's compliance with such requirement and to make such notifications.

3.       The defendant shall not commit any violation of local, state, or federal law or ordinance.

4.      During the period of community supervision, the defendant shall pay the special assessment and restitution in accordance with this
        judgment's orders pertaining to such payment.

5.       The defendant shall comply with the immigration rules and regulations ofthe United States, and if deported from this country, either
         voluntarily or involuntarily, not reenter the United States illegally. The defendant is not required to report to the Probation &Pretrial
         Services Office while residing outside of the United States; however, within 72 hours of release from any custody or any reentry to the
         United States during the period of Court-ordered supervision, the defendant shall report for instructions to the United States Probation
         Office located at: the United States Court House, 312 North Spring Street, Room 600, Los Angeles, California 90012.

6.       The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport or any other form of
         identification in any name, other than the defendant's true legal name, nor shall the defendant use, any name other than his true legal
         name without the prior written approval of the Probation Officer.

7.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

S.       The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered financial obligation. In
         addition, the defendant shall apply all monies received from lottery winnings, inheritance,judgments and any anticipated or
         unexpected financial gains to the outstanding Court-ordered financial obligation.

The ding testing condition mandated by statute is suspended based on the Court's determination that the defendant poses a low risk of future
substance abuse.

Defendant Advised of his right to appeal.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




                    ~r/~/'~                                         U. S. i 'ct Judge
           Date

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                    Clerk, U.S. District Court




            11/26/2018                                        By      s/ J. Remigio
           Filed Date                                               Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court(set forth below).

                              STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                              While the defendant is on probation or supervised release pursuant to this judgment:

CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                      Page 2 of5
 USA vs.     JOE MODILE                                                              Docket No.:     2:18-cr-00482-PSG-1



 1.   The defendant must not conunit another federal, state, or local         9.     The defendant must not knowingly associate with any persons engaged
      crime:                                                                         in criminal activity and must not knowingly associate with any person
 2.   The defendant must report to the probation office in the federal               convicted ofa felony unless granted permission to do so by the probation
      judicial district of residence within 72 hours of imposition of a              officer. This condition will not apply to intimate family members,unless
      sentence of probation or release from imprisonment, unless                     the court has completed an individualized review and has determined
      otherwise directed by the probation officer;                                   that the restriction is necessary for protection of the community or
 3.   The defendant must report to the probation office as instructed by             rehabilitation;
      the court or probation officer;                                         10.    The defendant must refrain from excessive use of alcohol and must not
 4.   The defendant must not knowingly leave the judicial district                   purchase, possess, use, distribute, or administer any nazcotic or other
      without first receiving the permission of the court or probation               controlled substance, or any pazaphernalia related to such substances,
      officer;                                                                       except as prescribed by a physician;
 5.   The defendant must answer truthfully the inquiries ofthe probation      1 1.   The defendant must notify the probation officer within 72 hours of being
      officer, unless legitimately asserting his or her Fifth Amendment              arrested or questioned by a law enforcement officer;
      right against self-incrimination as to new criminal conduct;            12.    For felony cases,the defendant must not possess a firearm, ammunition,
 6.   The defendant must reside at a location approved by the probation              destructive device, or any other dangerous weapon;
      officer and must notify the probation officer at least 10 days before   13.    The defendant must not act or enter into any agreement with a law
      any anticipated change or within 72 hours of an unanticipated                  enforcement agency to act as an informant or source without the
      change in residence or persons living in defendant's residence;                permission of the court;
 7.   The defendant must permit the probation officer to contact him or       14.    As directed by the probation officer, the defendant must notify specific
      her at any time at home or elsewhere and must permit confiscation              persons and organizations oY specific risks posed by the defendant to
      ofany contraband prohibited by law or the terms ofsupervision and              those persons and organizations and must permit the probation officer to
      observed in plain view by the probation officer;                               confirm the defendant's compliance with such requirement and to make
 8.   The defendant must work at a lawful occupation unless excused by               such notifications;
      the probation officer for schooling, training, or other acceptable      15.    The defendant must follow the instructions of the probation officer to
      reasons and must notify the probation officer at least ten days                implement the orders of the court, afford adequate deterrence from
      before any change in employment or within 72 hours of an                       criminal conduct, protect the public from further crimes of the
      unanticipated change;                                                          defendant; and provide the defendant with needed educational or
                                                                                     vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.




CR-l04(wpd l0/18)                                    JUDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 3 of5
 USA vs.     JOE MODILE                                                        Docket No.:     2:18-cr-00482-PSG-1




    ❑ X
             The defendant must also comply with the following special conditions(set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the tlfteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all tines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                    1. Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                             Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                             The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

           CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition,the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All ofdefendant s income,"monetary gains,"or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of al I other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                      Page 4 of5
                                                                    RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                      to
      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
             Date                                                    Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
             Filed Date                                              Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, l understand that the court may(1)revoke supervision,(2) extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. 1 fully understand the conditions and have been provided a copy ofthem.


       (Signed)
               Defendant                                                            Date




                    U. S. Probation Officer/Designated Witness                      Date




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                        Yage 5 of 5
